FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 20-0435

 DR. SHIVA SHIRVANI                              §
 v.                                              §
                                                                                 Dallas County,
 CELEBRITY HEALTHCARE                            §
 MANAGEMENT, LLC,                                §
                                                                                    5th District.
 FREDERICK T. MONTESI III,                       §
 FREDERICK T. MONTESI IV,                        §
 JEFFREY B. PRESLEY, AND
 ANCONA HOLDINGS, LLC


                                                                              September 4, 2020

         Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
         It is further ordered that petitioner, DR. SHIVA SHIRVANI, pay all costs incurred on
 this petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 8th day of October, 2020.




                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk